Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

Claims 1-19 are allowed.
 
Regarding claims 1 and 18:
The closest art of record singly or in combination fails to teach or suggest the limitations “ an organic light emitting element initializer (see Applicant’s disclosure , [0125-0126], initializer T7-1 and T7-2, Fig. 9) configured to initialize an anode electrode of the organic light emitting element to a second initialization voltage based on an organic light emitting element initialization gate signal; and a light emitting controller configured to control an emission of the organic light emitting element based on an emission signal, wherein the organic light emitting element initializer comprises: a control electrode configured to receive the organic light emitting element initialization gate signal; an input electrode configured to receive the second initialization voltage; an output electrode connected to the anode electrode; and a conductive layer opposite to the control electrode of the organic light emitting element initializer, and configured to receive a compensation control signal (Vx, Fig. 9) that is different from the organic light emitting element initialization gate signal to shift aAmdt date December 14, 2021 Reply to Office action of September 16, 2021threshold voltage of the organic light emitting element initializer” (see applicant’s disclosure [0129-0132], Fig. 9). 


  The closest art of record singly or in combination fails to teach or suggest the limitations” the organic light emitting element initializer (T7-1 and T7-2, Fig. 9) comprises: a control electrode configured to receive the organic light emitting element initialization gate signal; an input electrode configured to receive the second initialization voltage; an output electrode connected to the anode electrode; and a conductive layer opposite to the control electrode of the organic light emitting element initializer, and configured to receive a compensation control signal (Vx) that is different from the organic light emitting element initialization gate signal (see Applicant’s disclosure see applicant’s disclosure [0129-0132], Fig. 9), wherein the data writer comprises a first data writer comprising a control electrode configured to receive the data write gate signal, an input electrode configured to receive the data voltage, and an output electrode connected to an input electrode of the driving switching element, wherein the data writer further comprises a second data writer comprising a control electrode configured to receive the data write gate signal, an input electrode connected to an output electrode of the driving switching element, and an output electrode -4- 115574742.1Appin No. 17/266,846 Amdt date December 14, 2021 Reply to Office action of September 16, 2021 connected to the control electrode of the driving switching element, wherein the second data writer comprises a (3-1)-th switching element and a (3- 2)-th switching element that are connected in series, wherein the (3-1)-th switching element comprises a control electrode configured to receive the data write gate signal, an input electrode connected to an output electrode of the (3-2)-th switching element, and an output electrode connected to the control electrode of the driving switching element, and wherein the (3-2)-th switching element comprises a control electrode configured to receive the data write gate signal, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art
Pertinent art of record Kobayashi (US Pu. No: 20040100203 A1), Libsch (US Pub. No: 20040174349 A1) discloses display device.


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692